FILED
                            NOT FOR PUBLICATION                             NOV 12 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOSE JESUS ENRIQUEZ-HERNANDEZ,                   No. 11-72718

              Petitioner,                        Agency No. A087-743-589

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 19, 2015**
                                Pasadena, California

Before: IKUTA and OWENS, Circuit Judges, and SESSIONS,*** District Judge.

      Jose Jesus Enriquez-Hernandez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order affirming an



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable William K. Sessions III, District Judge for the U.S.
District Court for the District of Vermont, sitting by designation.
immigration judge’s (“IJ”) decision denying his application for cancellation of

removal. We review for substantial evidence the agency’s continuous presence

determination. See Ibarra-Flores v. Gonzales, 439 F.3d 614, 618 (9th Cir. 2006).

We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.

       The BIA denied Enriquez-Hernandez’s application for cancellation of

removal because he could not establish 10 years of continuous presence in the

United States. See 8 U.S.C. § 1229b(b)(1)(A). Enriquez-Hernandez’s only

contention on appeal is that the BIA erred in concluding that his acceptance of

voluntary departure in November 2009 constituted a break in presence. As before

the IJ and the BIA, Enriquez-Hernandez contends that his decision was not

knowing and voluntary because the U.S. Immigration and Customs Enforcement

(“ICE”) official who detained him claimed that he had to accept voluntary

departure if he ever wanted to obtain legal status. See Ibarra-Flores, 439 F.3d at

619; see also Tapia v. Gonzales, 430 F.3d 997, 1002 & n.5 (9th Cir. 2005).

      Substantial evidence supports the BIA’s conclusion. Unlike Ibarra-Flores,

there is (1) a signed Form I-826 in the record and (2) testimony that immigration

officials did not deceive Enriquez-Hernandez, namely the testimony of the ICE

official. Enriquez-Hernandez’s contentions about motive may suggest an

alternative interpretation of the record. But absent more specific evidence, these


                                          2
background facts fall well short of compelling the conclusion that Enriquez-

Hernandez’s testimony should be credited while the ICE official’s testimony

should not be credited. See Garcia v. Holder, 749 F.3d 785, 790-91 (9th Cir.

2014); Malkandi v. Holder, 576 F.3d 906, 918-19 (9th Cir. 2008). Enriquez-

Hernandez’s characterization of the ICE official’s testimony is also incorrect; the

transcript reflects that the ICE official did, in fact, confirm that he followed his

standard business practice in Enriquez-Hernandez’s case. We thus conclude that

substantial evidence supports the BIA’s order denying Enriquez-Hernandez’s

application for cancellation of removal. See Gutierrez v. Mukasey, 521 F.3d 1114,

1117-18 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                            3